Upon Motion of Mr. Whitaker of the Complainant’s Counsel, this day made to this Court, it was alledged that the Defendant Speedily intended to go off of this Province, as appeared by the Complainant’s Affidavit hied in this Court, It was therefore prayed That a Writ of Ne Exeat Proyinciam be granted against the Defendant. Whereupon and upon hearing what was objected by Mr. Hume and Mr. Hargrave, of Counsel with the Defendant Forasmuch as the Complainant hath a. remedy by the Laws of this Province, in case the Defendant should go off; and it appearing by the Deputy Secretary, to this Court, That the Complainant Landgrave Smith had given him Orders to under-write the said Defendant Richard Splatt, when he should put up his name in the Secretary’s Office of this Province, to go off: It is this day unanimously Ordered by this Court, for the reasons aforesaid, That the said Motion be dismissed.
Intr.
Tho. Lamboll Deputy Register